           Case 3:21-cv-01077-JSC Document 1 Filed 02/11/21 Page 1 of 6



 1   TOREY JOSEPH FAVAROTE State Bar No.: 198521
     JING TONG State Bar No.: 285061
 2   GLEASON & FAVAROTE, LLP
     4014 Long Beach Blvd., Suite 300
 3   Long Beach, California 90807
     Telephone: (213) 452-0510
 4   Facsimile: (213) 452-0514
     tfavarote@gleasonfavarote.com
 5   jtong@gleasonfavarote.com
 6   Attorneys for Defendants TRANSDEV
     SERVICES INC., TRANSDEV
 7   NORTH AMERICA, INC., and TRANSDEV
 8

 9

10                        UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
12

13
     CHAUENGA M. HAKEEM on behalf of ) Case No.
14   herself and others similarly situated, )
                                            ) DEFENDANTS’ NOTICE OF
15                                          ) REMOVAL OF CIVIL ACTION
                         Plaintiff,         ) FROM STATE COURT
16                                          )
        v.                                  )
17                                          ) [28 U.S.C. §§ 1331, 1367, 1441 and
     TRANSDEV SERVICES, INC.;               ) 1446]
18
     TRANSDEV NORTH AMERICA, INC.; ))
     TRANSDEV; and DOES 1 to 100,              State Action Filed: December 7, 2020
19                                          ) Trial Date:          None
     inclusive,                             )
20                                          )
                         Defendants.        )
21                                          )
                                            )
22                                          )
                                            )
23                                          )
                                            )
24                                          )
                                            )
25                                          )
26   ///
27   ///
28   ///


              DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
         Case 3:21-cv-01077-JSC Document 1 Filed 02/11/21 Page 2 of 6



 1   TO THE CLERK OF THE ABOVE-TITLED COURT AND PLAINTIFF
 2   CHAUENGA M. HAKEEM, AND HER ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that defendants TRANSDEV SERVICES INC.,
 4   TRANSDEV         NORTH      AMERICA,      INC.,    and   TRANSDEV,        (collectively
 5   “Transdev” or “Defendants”) hereby affect the removal of the above-referenced
 6   action from the Superior Court in the State of California for the County of Alameda
 7   to the United States District Court for the Northern District of California pursuant to
 8   28 U.S.C. §§1331, 1367, 1441 and 1446. This Notice is based upon the original
 9   jurisdiction of this Court over the parties under 28 U.S.C. §1331 and the existence of
10   a federal question herein. Defendants make the following allegations in support of its
11   Notice of Removal:
12                                     JURISDICTION
13         1.      This action is one over which this court has original jurisdiction under
14   28 U.S.C. §1331 and is one which may be removed by Defendants pursuant to 28
15   U.S.C. §§1367, 1441 and 1446.
16         2.      On or about December 7, 2020, plaintiff Chauenga M. Hakeem
17   (“Hakeem”) filed an original complaint in the Superior Court of the State of
18   California in the County of Alameda, entitled, CHAUENGA M. HAKEEM on
19   behalf of herself, all others similarly situated, v. TRANSDEV SERVICES, INC;
20   TRANSDEV NORTH AMERICA, INC.; TRANSDEV; and DOES 1-100, Case No.
21   RG20083377. The Complaint asserts five causes of action for: (1) Failure to Provide
22   Disclosures or Proper Disclosure in Violation of 15 U.S.C. §1681b(b)(2)(A) (Fair
23   Credit Report Act); (2) Failure to Provide Summary of Rights in Violation of 15
24   U.S.C. §§1681(d)(a)(1) and 1681g(c) (Fair Credit Reporting Act); (3) Violation of
25   California Civil Code §1786, et. seq. (Investigative Consumer Reporting Agencies
26   Act); (4) Violation of California Civil Code §1785, et. seq. (Consumer Credit
27   Reporting Agencies Act); (5) Violation of Business and Professions Code §17200,
28   et. seq. (Unfair Competition). A true and correct copy of the complaint is attached to

                                               1.
                DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
           Case 3:21-cv-01077-JSC Document 1 Filed 02/11/21 Page 3 of 6



 1   the Declaration of Torey Favarote (“Favarote Decl.”) as Exhibit A. On January 13,
 2   2021, Plaintiff served Defendants with the Civil Cover Sheet, Summons and
 3   Complaint, and Notice of Hearing. A true and correct copy of the Service of Process
 4   Notices that were provided to Defendants by their agent for service of process is
 5   attached to Favarote Decl. as Exhibit B. On February 10, 2021, Defendants filed an
 6   answer to Plaintiff’s Complaint in Alameda County Superior Court. A true and copy
 7   of the Answer is attached to Favarote Decl. as Exhibit C.
 8          1.      To Defendants’ knowledge, no other papers or processes have been
 9   filed or received in this matter by Defendants.
10                             INTRADISTRICT ASSIGNMENT
11          2.      Northern District of California Civil Local Rule 3-2 provides that all
12   civil actions arising in the counties of Alameda, Contra Costa, Del Norte, Humboldt,
13   Lake Marin, Mendocino, Napa, San Francisco, San Mateo or Sonoma Counties shall
14   be assigned to the San Francisco or Oakland Divisions. See Northern District Local
15   Rules 3-2(c) and (d), and 3-5(b). Plaintiff filed this action in Alameda County.
16                      UNANIMOUS REMOVAL BY DEFENDANTS
17          3.      Defendants join together and consent to remove the state court action to
18   this Court.
19          4.      Defendants believe that the DOE Defendants in this case have not been
20   identified or served. DOE defendants designated 1 through 100 are fictitious and are
21   to be disregarded for purposes of this removal. 28 U.S.C. §1441(a). The DOE
22   defendants need not join in this removal. Fisher v. Alfa Chemicals Italiana, (9th Cir.
23   2007) 258 Fed.Appx. 150, 151 (citing) Emrich v. Touch Ross & Co., 846 F.2d 1190,
24   1193 fn.1 (9th Cir. 1988) (“the general rule that all defendants must join a removal
25   petition applies however, only to defendants properly joined and served in the
26   action.”)
27   ///
28   ///

                                                 2.
                 DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
         Case 3:21-cv-01077-JSC Document 1 Filed 02/11/21 Page 4 of 6



 1                               THE REMOVAL IS TIMELY
 2         5.      As required by 28 U.S.C. §1446(d), this Notice of Removal is timely in
 3   that it has been filed within thirty (30) days of Defendants’ first receipt of the
 4   Summons and Complaint.
 5         6.      As required by 28 U.S.C. §1446(d), Defendants will give notice of this
 6   removal to Plaintiff through their attorney of record.
 7         7.      As required by 28 U.S.C. §1446(d), a copy of this Notice will be filed
 8   with the Superior Court of the State of California in and for the County of Alameda.
 9                                 BASIS FOR REMOVAL
10                        FEDERAL QUESTION JURISDICTION
11         8.      The 28 U.S.C. §1331 provides that “the district courts shall have
12   original jurisdiction of all civil actions arising under the Constitution, laws, or
13   treaties of the United States.”
14         9.      This Court has original jurisdiction over the instant action pursuant to
15   28 U.S.C. §1331 based on federal question jurisdiction. Plaintiff’s complaint asserts
16   claims under the Fair Credit Reporting Act, 15 U.S.C. §1681 et. seq. (“FCRA”), a
17   federal statute.
18         10.     In   the   complaint,   Plaintiff   asserts   claims   under   15   U.S.C.
19   §§1681b(b)(2)(A), 1681o, 1681d(a), 1681d(b), 1681(g)(c) of the FCRA (Exhibit A,
20   Complaint at ¶¶46, 50, 56-64.) As such, this action presents a federal question over
21   which this Court has original jurisdiction under 28 U.S.C. §1331 and removal of
22   Plaintiff’s complaint is proper.
23                            SUPPLEMENTAL JURISDICTION
24         11.     Under 28 U.S.C §1367(a), “except as provided in subsection (b) and (c)
25   or as expressly provided otherwise by federal statute, in any civil action of which the
26   district courts have original jurisdiction, the district courts shall have supplemental
27   jurisdiction over all other claims that are so related to claims in the action within
28   such original jurisdiction that they form part of the same case or controversy under

                                                 3.
                DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
         Case 3:21-cv-01077-JSC Document 1 Filed 02/11/21 Page 5 of 6



 1   Article III of the United States Constitution. Such supplemental jurisdiction shall
 2   include claims that involve the joinder or intervention of additional parties.” The
 3   complaint includes state law claims that “form part of the same case or controversy”
 4   as the federal law claims. United Mine Workers of America v. Gibbs, (1966) 383
 5   U.S. 715, 725-726; Sea-Land Service, Inc. v. Lozen Int’l, LLC, (9th Cir. 2002) 285
 6   F.3d 808, 814).
 7            12.   In the complaint, Plaintiff alleges that Defendants did not provide a
 8   disclosure form or in the alternative, a non-compliant disclosure form, to Plaintiff
 9   prior to procuring a background report in violation of the FCRA, and California Civil
10   Code §1786 et. seq. (Investigative Consumer Reporting Agencies Act) and
11   California Civil Code §1785, et. seq. (Consumer Credit Reporting Agencies Act).
12   (Exhibit A, Complaint, at ¶¶24, 74-81, 91-93.) It is clear that all of the claims arise
13   from the same transaction or occurrence and form the same case or controversy.
14            13.   Since the Court has jurisdiction over both the federal law and state law
15   claims in Plaintiff’s Complaint, the case may be properly removed to federal court.
16   28 U.S.C. §1441(c).
17                               RESERVATION OF RIGHTS
18            14.   By filing this Notice of Removal, Defendants do not concede nor waive
19   any defense or motion relating to this action. Defendants reserve all defenses.
20            WHEREFORE, having provided not as required by law, the above-titled
21   action should be removed from the Superior Court for the County of Alameda to this
22   Court.
23   Dated: February_10, 2021                        GLEASON & FAVAROTE, LLP
                                                     TOREY JOSEPH FAVAROTE
24                                                   JING TONG
25                                                By: /s/ Torey Joseph Favarote
                                                              Torey Joseph Favarote
26
                                                     Attorneys for Defendants
27                                                   TRANSDEV SERVICES INC.,
                                                     TRANSDEV NORTH AMERICA,
28                                                   INC., and TRANSDEV

                                                4.
                DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE COURT
          Case 3:21-cv-01077-JSC Document 1 Filed 02/11/21 Page 6 of 6




 1                                    PROOF OF SERVICE
            I, Thomas Steinhart, declare:
 2
            I am and was at the time of the service mentioned in this declaration,
 3   employed in the County of Los Angeles, California. I am over the age of 18 years
     and not a party to the within action. My business address is Gleason & Favarote,
 4
     LLP, 4014 Long Beach Boulevard, Suite 300, Long Beach, CA 90807.
 5          On February 11, 2021, I served a copy(ies) of the following document(s):
          DEFENDANTS' NOTICE OF REMOVAL OF CIVIL ACTION FROM
 6                                       STATE COURT
     on the parties to this action by placing them in a sealed envelope(s) addressed as
 7
     follows:
 8
       ttorney
 9

10    Jos_eph Lavi, Esq                        Attorneys for           First Class Mail
      N. Nick Ebrahimian, Esq.                 Plaintiff
11
      Vincent C. Granberry, Esq.               CHAUENGAM.
      Courtney M. Miller, Esq.                 HAKEEM, on behalf
12    LAVI & EBRAHIMIAN, LLP                   of herself and others
      8889 W. Olympic Blvd., Suite 200         similarly situated
13    Beverly Hills,; California 90211
      Tel. (310) 43L-0000
14    Fax: 310)432-0001
      ·1avi lelawfirm.com
15

16
      Sah_(l,g Maj arian II, Esq.              Attorneys for           First Class Mail
17    LAW OFFICES OF SAHAG                     Plaintiff
      MAJARIAN II                              CHAUENGAM.
18    18250 Ventura Boulevard                  HAKEEM, on behalf
      Tarzana, California 91356                of herself and others
19    Tel. (818) 609-0807                      similarly situated
      Fax: (818) 609-0892
20    sahagii@aol.com
21          fBY MAILl I placed the sealed envelope(s) for collection and mailing by
            followin_g tlie ordinary business practice of Gleason & Favarote, LLP, Long
22          Beach, California. I am readily familiar with Gleason & Favarote_, LLP's
            Rractice for collecting and processing of correspondence for mailmg with
23          the United States Postal Service, said practice oeing that, in the ordmary
            course of business, correspondence with postage fully prepaid is deposited
24          with the United States Postal Service the same day as it is placed for
            collection.
25
           I declare under penalty of perjury under the laws of the United State -hat the
26   foregoing is true and correct, and this declaration was exec           ruary 11,
     2021, at Long Beach, California
27

28

                                               1.
                                      PROOF OF SERVICE
